Citation Nr: 1517808	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  14-40 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel







INTRODUCTION

The Veteran had active military service from September 1953 to September 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for left ear hearing loss with a noncompensable rating and denied entitlement to an initial compensable rating for right ear hearing loss. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's bilateral hearing loss has been manifested by no more than Level II hearing acuity in the right ear and Level I hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R §§ 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

Service treatment records are associated with claims file.  All post-service VA and private treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran has been afforded VA audiological evaluations addressing his service-connected bilateral hearing loss.  These examinations are adequate for the purposes of the instant matter adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  At the VA examinations the Veteran was afforded an opportunity to report how the hearing loss affected his daily life and his reports were recorded.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Codes 6100 (2013).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

Analysis

The Veteran was afforded a VA examination in November 2010.  He exhibited puretone thresholds in decibels, as follows:



Hz 



1000
2000
3000
4000
RIGHT
20
20
75
75
LEFT
20
20
30
25

Speech audiometry revealed speech recognition ability of 96 percent for both ears.  The average puretone threshold was 48 for the right ear and 24 for the left ear.  

Applying the findings from the November 2010 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in both ears.  Where hearing loss is at Level I in both ears, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.

During a March 2013 VA audiological examination, the Veteran exhibited puretone thresholds in decibels, as follows:



Hz 



1000
2000
3000
4000
RIGHT
30
35
80
80
LEFT
25
35
40
40

Speech audiometry revealed speech recognition ability of 90 percent for the right ear and 100 percent for the left ear.  The average puretone threshold was 56 for the right ear and 35 for the left ear.  

Applying the findings from the March 2013 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear and Level I hearing loss in the left ear.  Where hearing loss is at Level I in one ear and Level II in the other ear, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.

Additionally, puretone thresholds from a December 2013 VA audiological examination were as follows: 



Hz 



1000
2000
3000
4000
RIGHT
35
30
80
75
LEFT
35
30
35
35

Speech audiometry revealed speech recognition ability of 94 percent for the right ear and 98 percent for the left ear.  The average puretone threshold was 55 for the right ear and 34 for the left ear.  

Applying the findings from the December 2013 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss both the right and left ears.  Where hearing loss is at Level I in both ears, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.

Also of record are private audiological examinations dated in March 2005, August 2008 and February 2013.  However, these examinations utilized the W22 and NU-6 word lists thereby rendering the entire results invalid for evaluation purposes.  See 38 C.F.R. § 4.85.

The Board has reviewed the probative evidence of record and finds that the Veteran's hearing disability has not been shown to be manifested by an exceptional pattern of hearing impairment; or to otherwise approximate the criteria for a compensable rating at any time during the appeal period.  Fenderson, supra.

The Board acknowledges the Veteran's assertions that his disability is entitled to a compensable evaluation.  However, the examination records reflect no more than Level II auditory acuity for the right ear and Level I auditory acuity for the left ear at any point after service connection was established.  Such findings do not support assignment of a compensable evaluation.  The Veteran's audiometric findings fall squarely within the criteria for a noncompensable evaluation under the provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100.  

In sum, throughout the appeal period, the Veteran's level of disability has most nearly approximated that contemplated by his current evaluation.  For these reasons, an increased rating is not warranted.




Extraschedular Consideration

In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

In this case, the rating criteria compensates for the effects of the Veteran's hearing loss.  The Veteran has reported that he has difficulty understanding people and hearing in a crowd or noisy place.  These manifestations are contemplated by the hearing schedule, which attempts to compensate for measurable effects of hearing impairment.  As the rating schedule contemplates the disability, referral for extraschedular consideration is not in order.

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Total Disability Rating Based Upon Individual Unemployability (TDIU)

Finally, the Board notes that entitlement to a TDIU is an element of all increased 
disability rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record is negative for lay or medical evidence that the Veteran is unemployable due to his service-connected bilateral hearing loss.  Therefore, consideration of a TDIU is not warranted. 


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


